IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHAEL KEELING,                          : No. 22 EM 2019
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PENNSYLVANIA DEPARTMENT OF                :
TREASURY,                                 :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 1st day of August, 2019, the “Petition for Review of Appeal from

the Commonwealth Court” is DENIED.